Citation Nr: 1445443	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-24 099	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU), to include on an extra-schedular rating basis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in June 2011 and January 2014.


REMAND

Although this case has been previously remanded for additional development, the Board finds further action is required prior to appellate review.

The Board notes that in accordance with the January 2014 remand instructions the Veteran's case was referred to the Director of the Compensation and Pension Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).  However, entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) was denied in September 2014 and that the matter has been addressed in a supplemental statement of the case.  Therefore, the issue on appeal as to this matter has been revised on the title page of this decision.  Anderson v. Shinseki, 22 Vet. App. 423 (2009) (the Board has jurisdiction to review an RO decision implementing the Director's denial of an extraschedular rating). 

The Board also notes that the issue of entitlement to a rating in excess of 50 percent for PTSD was found to be inextricably intertwined with the TDIU issue on appeal and remanded for adjudication in January 2014.  There is no indication based upon the available record that matter was subsequently adjudicated.  A remand by the Board confers on a Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, although records show the Veteran underwent a VA PTSD examination in July 2014, the examiner reported that the claims file was not reviewed and no comments were provided concerning the previous medical opinions.  The Board notes that the available evidence includes conflicting opinions as to psychiatric diagnoses and the degree of impairment.  Therefore, additional development as to these matters is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to a rating in excess of 50 percent for PTSD.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

3.  Schedule the Veteran for a VA PTSD examination to determine the severity of PTSD.  The examiner must review the appellate record, including all pertinent VA and non-VA medical opinions, and must note that review of the evidence in the report.  All necessary tests and studies should be conducted.  The examiner should provide an opinion as to the level of social and occupational impairment caused by PTSD and should describe the severity and frequency of the symptoms that cause that impairment.  The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD has resulted in a marked interference with employment or made the Veteran unable to secure or follow a substantially gainful employment.  If the Veteran is found to be capable of work, the examiner should state what type of work is possible and what accommodations would be necessary due to the service-connected disability.

4.  Then, readjudicate the issues on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



